Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action Summary
This is a Non-Final Office action based on application 17/137,350 filed on 30 December 2020.
Claims 1-16 are pending and have been fully considered.

Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
Claims 1-7, drawn to a system, classified in B01D 61/46.
Claims 8-16, drawn to a method, classified in C02F 1/4693.
The inventions are independent or distinct, each from the other because:
Inventions I and II are related as process and apparatus for its practice.  The inventions are distinct if it can be shown that either: (1) the process as claimed can be practiced by another and materially different apparatus or by hand, or (2) the apparatus as claimed can be used to practice another and materially different process.  (MPEP § 806.05(e)).  In this case, the apparatus of invention I requires that the interface between the wastewater chamber and the first buffer chamber is a first ion exchange membrane, an interface between the first buffer chamber and the one of the acid solution chamber and the basic solution chamber is a second ion exchange membrane, and the first ion exchange membrane and the second ion exchange membrane have the same electrical properties; not required by the process of invention II. The process of invention II could be practiced by another and materially different apparatus, such as e.g. an apparatus wherein the interfaces between the wastewater chamber and first buffer chamber, and between the first buffer chamber and the acid or basic solution chamber, are microporous separators, foraminous screens, or ion exchange membranes that do not have the same electrical properties. Additionally, the process requires applying voltages to the positive electrode chamber and the negative electrode chamber, not required by the apparatus. The apparatus could be used to practice another and materially different method, such as a method in which voltage is not applied to the positive electrode chamber or the negative electrode chamber.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
the inventions have acquired separate statuses in the art in view of their different statutory categories;
the inventions have acquired separate statuses in the art due to their recognized divergent subject matter;
the inventions require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries;
the prior art applicable to one invention would likely not be applicable to another invention;
and/or the inventions are likely to raise different non-prior art issues (i.e., under 35 U.S.C. § 101 and/or 112).
	
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention. 
A telephone call was made to agent Shen Bin Wu on 18 November 2022 to request an oral election to the above restriction requirement. Mr. Wu left a voicemail with the examiner on 21 November 2022, in which a provisional election was made without traverse to prosecute the invention of group I, claims 1-7.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 8-16 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with 37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. In particular:
In claim 1, the limitation “the first ion exchange membrane and the second ion exchange membrane have the same electrical properties” is indefinite and renders the scope of the claim unclear. It is not clear which electrical properties, or how many electrical properties, must be identical between the two membranes in order to satisfy the claim. One possible interpretation is that all electrical properties must be identical (including but not limited to polarity, carrier concentrations and mobilities, impedance). Another possible reading, suggested in specification paragraph [0021], is that membranes are only required to have the same polarity (e.g., both are anion-exchange membranes or both are cation-exchange membranes). For the purpose of further action on the merits, examiner takes the broadest reasonable interpretation as best understood.
Claims 2-7 are similarly rejected as indefinite because they depend on claim 1.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chlanda et al (US 4,536,269 A, hereinafter “Chlanda1”).
Regarding claim 1, Chlanda1 teaches a system of treating wastewater (figure 2; col 1 ln 66, “electrodialytic water splitter”), comprising: 
-	a wastewater chamber (figure 2 #A3; col 7 ln 61-63), receiving wastewater (col 7 ln 7-20 “aqueous soluble salt solution ... is fed via line 25 ... from a purification step ... impure, naturally occurring salt solution”) containing a first ion (per col 7 ln 13-14, the wastewater has a pH of 6-13, therefore it contains H+);
-	a positive electrode chamber (figure 2 #21; per col 12 ln 40, the anode (positive electrode) is in a chamber) and a negative electrode chamber (figure 2 #23; per col 12 ln 40, the cathode (negative electrode) is in a chamber), respectively disposed on opposite sides of the wastewater chamber; 
-	an acid solution chamber, disposed between the wastewater chamber and the positive electrode chamber (figure 2 acid compartment #A1 is disposed between wastewater chamber #A3 and positive electrode chamber #21; col 7 ln 56); 
-	a basic solution chamber, disposed between the wastewater chamber and the negative electrode chamber (figure 2 base compartment #B is disposed between wastewater chamber #A3 and the negative electrode chamber #23; col 7 ln 58); and
-	a first buffer chamber, disposed between the wastewater chamber and the acid solution chamber (figure 2 buffer chamber #A2 is disposed between wastewater chamber #A3 and acid solution chamber #A1; col 7 ln 57), and receiving a first buffer solution containing the first ion (col 8 ln 1-4), 
wherein 
-	an interface between the wastewater chamber and the first buffer chamber is a first ion exchange membrane (figure 2 ion exchange membrane #24b is positioned at the interface between wastewater chamber #A3 and the first buffer chamber #A2; col 7 ln 53-59), 
-	an interface between the first buffer chamber and the acid solution chamber is a second ion exchange membrane (figure 2 ion exchange membrane #24a is positioned at the interface between the first buffer chamber #A2 and the acid solution chamber #A1; col 7 ln 53-59), and
-	the first ion exchange membrane and the second ion exchange membrane have the same electrical properties (as shown in figure 2, they are both cation exchange membranes; col 7 ln 53-59).  
Note that the limitation “wherein a concentration of the first ion in the first buffer solution is not lower than a target concentration of the first ion in the wastewater chamber, and not higher than a target concentration of the first ion in the acid solution chamber” does not limit the structure of the apparatus itself. A claim is only limited by positively recited elements. Thus, "[i]nclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims." See MPEP 2115. Since this element of the claim limits the concentrations of solutions that are used in the system (material worked upon) but fails to limit the system (by a structure being claimed), the limitation in question has no patentable weight. 
Furthermore, Chlanda1 teaches that a concentration of the first ion in the first buffer solution is not lower than a target concentration of the first ion in the wastewater chamber, and not higher than a target concentration of the first ion in the acid solution chamber (per column 8 lines 13-19, the concentration of H+ in buffer chamber A2 is higher than that of wastewater chamber A3, and lower than that of acid solution chamber A1).

Regarding claim 2, Chlanda1 further teaches an interface between the acid solution chamber and the positive electrode chamber is a bipolar membrane (figure 2 #22a; col 7 ln 50-53).

Regarding claim 3, Chlanda1 further teaches an interface between the basic solution chamber and the negative electrode chamber is a bipolar membrane (figure 2 #22b; col 7 ln 55-56).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 4-7 are rejected under 35 U.S.C. 103 as being unpatentable over Chlanda1 as applied to claim 1 above, in view of Chlanda et al (US 5,200,046 A, hereinafter “Chlanda2”).
Regarding claim 4, Chlanda1 teaches the system of claim 1 wherein the wastewater contains a second ion (col 6 ln 67 - col 7 ln 6 teaches the wastewater contains one or more anions e.g. Cl- or SO42-; furthermore, col 7 ln 10-19 teaches the wastewater has a pH of between 6 and 13, therefore it contains OH-). 
Chlanda1 does not teach a second buffer chamber, disposed between the wastewater chamber and the basic solution chamber, wherein the second buffer chamber receives a second buffer solution containing the second ion, an interface between the wastewater chamber and the second buffer chamber is a third ion exchange membrane, an interface between the second buffer chamber and the other one of the acid solution chamber and the basic solution chamber is a fourth ion exchange membrane, and the third ion exchange membrane and the fourth ion exchange membrane have the same electrical properties.
Chlanda2 teaches a system of treating wastewater by bipolar membrane electrodialysis to split an aqueous salt solution into an acid stream and a base stream (col 3 ln 1-11). Like Chlanda1, Chlanda2 teaches an acid chamber (figure 3 chamber A; col 9 ln 9 “acid compartment (A)”), an acidic buffer chamber (figure 3 chamber IAC; col 9 ln 15, “Intermediate acid compartment (IAC)”), a wastewater chamber (figure 3 chamber S; col 9 ln 20, “salt compartment (S)”), and a base chamber (figure 3 chamber B; col 9 ln 17-18, “Base product compartment (B)”; note that figure 3 illustrates one unit cell of a cell stack (per col 9 ln 7-8), and the two “S” chambers are equivalent - so each “S” chamber is flanked by acid chamber and acidic buffer chamber on one side and base chamber on the other), and teaches that this arrangement produces an improved acid product (col 4 ln 1-38; col 9 ln 25-26, “apparatus of FIG. 3 is useful to electrodialytically generate acid having improved purity”). In a variation, Chlanda2 teaches a similar system wherein the buffer is associated with the base chamber rather than with the acid chamber (figure 5 ; col 10 ln 48 - col 11 ln 4), and teaches that this variation produces an improved base product (col 10 ln 49-50). In another variation, Chlanda2 teaches a system having a first buffer chamber between the wastewater and acid chambers, and a second buffer chamber between the wastewater and base chambers (col 11 ln 5 - col 12 ln 8), and teaches that this variation improves both the acid product and the base product (col 11 ln 54 - col 12 ln 8).
It would have been obvious to a person of ordinary skill in the art to modify Chlanda1 by incorporating a second buffer chamber on the base-facing side of the wastewater chamber. Chlanda1 teaches an acid-base electrodialysis system in which a buffer chamber is incorporated into the acidic side of the cell to improve acid generation (col 8 ln 20-22, “This arrangement approves the efficiency for acid generation over prior art two-compartment electrodialytic water splitter illustrated in FIG. 1”). Chlanda2 teaches, for an acid-base electrodialysis system, incorporating a buffer chamber into the acid side of the electrodialysis cell improves the acid product, and incorporating a like buffer chamber into both sides of the cell improves both the acid and base products. Thus it would have been obvious to a person of ordinary skill in the art to duplicate Chlanda1’s acid buffer chamber by placing a second buffer chamber, similar to Chlanda1’s first buffer chamber, onto the base side of the cell, to further improve the overall device performance. In so doing, the obvious way to implement the second, basic, buffer chamber is by duplicating the arrangement of Chlanda1’s first, acidic, buffer chamber; i.e. by disposing the second buffer chamber between the wastewater chamber and the base chamber, wherein the second buffer chamber receives a second buffer solution, wherein the interface between wastewater chamber and second buffer chamber is a third ion exchange membrane, the interface between second buffer chamber and base chamber is a fourth ion exchange membrane, wherein the third ion exchange membrane and the fourth ion exchange membranes have the same electrical properties. Incorporating a like buffer chamber into both sides of the cell improves both the acid and base products, as taught by Chlanda2 (col 11 ln 54 - col 12 ln 8). Furthermore note that incorporating similar buffer channels on both halves of the electrochemical cell instead of only the acidic half would constitute a mere duplication of parts that would yield the predictable result of improved current efficiency and purity of the acid and base products. It has been held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced. See MPEP § 2144.04(VI)(B).

	Regarding claim 5, Chlanda1 and Chlanda2 obviate the system of claim 4, and, as discussed above with respect to claim 1, Chlanda1 teaches wherein a concentration of the first ion in the first buffer solution is not lower than a target concentration of the first ion in the wastewater chamber, and not higher than a target concentration of the first ion in the acid solution chamber (per column 8 lines 13-19, the concentration of H+ in buffer chamber A2 is higher than that of wastewater chamber A3, and lower than that of acid solution chamber A1). Chlanda1 and Chlanda2 do not teach wherein a concentration of the second ion in the second buffer solution is not lower than a target concentration of the second ion in the wastewater chamber, and not higher than a target concentration of the second ion in the other one of the acid solution chamber and the basic solution chamber.
It would have been obvious to a person of ordinary skill in the art, when duplicating the first buffer chamber of Chlanda1 to create the second buffer chamber, to arrange the chambers such that the concentration of the second ion (in this case hydroxide) in the second buffer chamber is higher than that of the wastewater chamber and lower than that of the base chamber, because this would duplicate the relationship of ion concentrations in the first buffer chamber, which was deemed suitable for the intended purpose of improving device efficiency (col 8 ln 13-19). It has been held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced. See MPEP § 2144.04(VI)(B).
Furthermore note that this claim limits the buffer solutions used with the system, but does not describe a structural feature of the system itself. A claim is only limited by positively recited elements. Thus, "[i]nclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims." See MPEP 2115. Since the claim further limits the relationship between buffer solutions that might be used with the system (material worked upon), but fails to limit the system (by a structure being claimed), this claim has no patentable weight.

Regarding claims 6 and 7, Chlanda1 and Chlanda2 obviate the system of claim 4, wherein the first buffer chamber is communicated with the second buffer chamber (it is understood that a duplicate second buffer chamber would obviously be positioned between Chandla1’s wastewater chamber (figure 2 #A3) and base chamber (figure 2 #B), separated by ion exchange membranes; the first and second buffer chambers are therefore in communication because they are in electrical series), wherein the first buffer chamber is separated from the second buffer chamber (it is understood that a duplicate second buffer chamber would obviously be positioned between Chandla1’s wastewater chamber (figure 2 #A3) and base chamber (figure 2 #B), separated by ion exchange membranes; the first and second buffer chambers are therefore separated by at least two membranes and at least one intervening chamber). Chlanda1 and Chlanda2 do not teach whether the first buffer solution and the second buffer solution are the same or different.
It would have been obvious to a person of ordinary skill in the art, when introducing a second buffer solution to the duplicate buffer chamber, to make the first and second buffer solution the same (this might be accomplished by splitting the buffer solution stream (Chlanda1, figure 3 #27a) and directing a portion of the stream into the second buffer chamber, or the make the first and second buffer solutions different (this might be accomplished by feeding two separate buffer solutions to the two buffer chambers), because these options represent a finite number of identified, predictable potential solutions, and one of ordinary skill in the art could have pursued the known potential solutions with a reasonable expectation of success.
Furthermore note that the limitations “and the first buffer solution is the same as the second buffer solution” and “and the first buffer solution is different from the second buffer solution” limit the buffer solutions used with the system, but do not describe a structural feature of the system itself. A claim is only limited by positively recited elements. Thus, "[i]nclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims." See MPEP 2115. Since these claim limitations further limit the relationship between buffer solutions that might be used with the system (material worked upon), but fail to limit the system (by a structure being claimed), they have no patentable weight.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Butterworth (US 5,207,879 A) teaches a system having a buffer chamber between the wastewater chamber and the acid chamber.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andrew R Koltonow whose telephone number is (571)272-7713. The examiner can normally be reached Monday - Friday, 9:00 - 5:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan V Van can be reached on (571) 272-8521. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW KOLTONOW/Examiner, Art Unit 1795                                                                                                                                                                                                        

/JOSHUA L ALLEN/Primary Examiner, Art Unit 1795